429 F.2d 843
UNITED STATES of America, Appellee,v.Jerry Jerome FENNELL, Appellant.
No. 20252.
United States Court of Appeals, Eighth Circuit.
Aug. 3, 1970.

Appeal from the United States District Court for the Eastern District of Arkansas; J. Smith Henley, Judge.
Joe D. Bell, of Smith, Williams, Friday & Bowen, Little Rock, Ark., for appellant.
James G. Mixon, Asst. U.S. Atty., Little Rock, Ark., for the Government.
Before MATTHES, Chief Judge, JOHNSEN, Senior Circuit Judge, and LAY, Circuit Judge.
PER CURIAM.


1
This is a companion case to Grooms v. United States of America, No. 20,177, 429 F.2d 839.  Appellant's conviction grew out of the same facts as those considered in No. 20,177, and he and Grooms were and are represented by the same counsel.  Appellant has adopted the brief submitted by Grooms and has raised the identical issues.  Accordingly, we affirm appellant's conviction on the basis of our opinion filed in No. 20,177.


2
Judgment affirmed.